Citation Nr: 9919640	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service-connected 
right ankle disorder, characterized for rating purposes as 
ankylosis, right subtalar joint, in good weight bearing 
position with sequelae, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two rating actions of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a November 1993 rating action, the 
RO denied the veteran's claim for a rating in excess of 10 
percent for the service-connected right ankle disability.  
The veteran submitted a notice of disagreement (NOD) in 
December 1993 and the RO issued a statement of the case (SOC) 
in January 1994.  The veteran's substantive appeal was 
received later that same month.  

In a June 1994 rating action, the RO increased the rating to 
the current level of 20 percent, effective from September 10, 
1993 and characterized the veteran's service-connected 
disorder as "ankylosis, right subtalar joint, in good 
weight-bearing position with sequelae (emphasis added)"  In 
a July 1994 letter informing the veteran of the award, the RO 
noted that the award had been made without appellate review 
and the benefits sought by him had been granted in full.  He 
was further informed that his appeal was considered satisfied 
and no further action would be taken.

In August 1994, the veteran's representative submitted a 
claim of service connection for plantar fasciitis as 
secondary to the service-connected right ankle condition.  In 
a letter to the veteran dated October 19, 1994, the RO noted 
that it was prohibited from rating the claimed plantar 
fasciitis separately from the service-connected right ankle 
condition as that would constitute pyramiding.  He was 
informed that he had the right to appeal that decision and 
provided with his appellate rights.  In a letter date stamped 
as having been received at the RO on October 24, 1995, the 
representative indicated disagreement with the RO's October 
1994 determination.  The representative argued that the 
decision was clearly and unmistakably erroneous in that it 
did not establish an additional disability separate from the 
service-connected right ankle disorder.  The representative 
further asserted that if the RO determined that the October 
1994 rating decision was not erroneous, then the 
representative indicated the intent to appeal.  In a November 
1995 rating action, the RO determined that the October 1994 
decision was not clearly and unmistakably erroneous and 
pointed out that the October 1995 letter from the 
representative was not received within the applicable 
appellate period.  The veteran was notified of the November 
1995 decision and his appellate rights.  There has been no 
subsequent correspondence from either the veteran or his 
representative regarding that decision.  Thus, an appeal with 
regard to the November 1995 decision is not before the Board 
at this time.  

In January 1996, the veteran's representative submitted a 
claim for increase.  In a March 1996 rating decision, the RO 
denied that claim.  The veteran's NOD was received in April 
1996 and the RO issued a SOC in May1996.  The veteran's 
substantive appeal as to the March 1996 rating action was 
received in July 1996. 

Although the RO indicated that the appeal with respect to the 
November 1993 rating action had been satisfied by the June 
1994 grant of an increased rating, the Board notes that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the issue of increased rating for 
the service-connected right ankle disability has remained in 
appellate status despite the RO's statement to the contrary.

The October 1997 rating action granted a temporary total 
convalescent rating under 38 C.F.R. § 4.30, from July 2, 
1997, to September 30, 1997, based on the need for 
convalescence following surgery.

In January 1997, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  In a letter received in May 1999, the veteran 
responded to the Board's request for clarification regarding 
his desire for a hearing, indicating that he no longer wanted 
a hearing.  


REMAND

The veteran contends that his service-connected right ankle 
disorder is more severe than the current rating indicates.  
Essentially, he maintains that pain associated with the 
disorder is more severe than depicted by the VA examinations 
conducted to date.  From a review of the claims folder, the 
Board finds that the medical evidence of record is inadequate 
for rating purposes and the case must be remanded in order to 
obtain further examination.  38 C.F.R. § 4.2 (1998).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In an April 1998 letter requesting that the veteran be 
afforded another VA examination, the representative noted 
that the veteran had undergone right ankle surgery in July 
1997 and had received additional follow-up treatment from VA 
since that time.  The claims folder includes treatment 
records dated July 16, 1997, and August 27, 1997, subsequent 
to the July 1997 surgery.  Follow-up was scheduled for six 
weeks after the August appointment, scheduled for October 8, 
1997, but the record from this visit, if the veteran was 
seen, is not of record.  Also, the records of physical 
therapy are not associated with the claims folder.  Records 
of current treatment are necessary for a determination 
regarding the level of disability and should be obtained on 
remand. 

Any examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, because the diagnostic codes used to 
rate the veteran's right ankle disability are cast in large 
measure in terms of limitation of motion, any examination for 
rating purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca, supra.  

The August 1998 VA examination report noted the veteran's 
complaints of pain and objective findings of pain on motion; 
however, there was no quantifiable explanation as to how any 
functional loss found (for example, pain complained of by the 
veteran), affected the veteran, such as in terms of 
additional range-of-motion loss beyond that clinically 
demonstrated.  DeLuca requires that this be done.

Service connection was originally granted for ankylosis of 
the right subtalar joint in good weight bearing position.  In 
the June 1994 rating action assigning an increased rating of 
20 percent, the RO included "with sequelae" in the 
description of the service-connected disorder.  In doing so, 
it appears that the RO included the veteran's complaints of 
plantar fasciitis, right foot, as a residual of the service-
connected right ankle disorder.  Although the veteran and 
representative contested that finding and the RO subsequently 
made a determination that the June 1994 action was not 
clearly and unmistakably erroneous, as noted hereinabove, the 
Board finds that a separate appeal regarding that finding is 
not before the Board.  Nevertheless, before the disorder, 
however named, can be properly rated, the record must be 
clarified to determine which symptoms may be rated as 
manifestations of the service-connected right ankle disorder.  

The distinction is important because if symptoms of a 
nonservice-connected disorder are included in a rating for a 
service-connected disability, such inclusion constitutes a 
grant of service connection as matter of law.  Baughman v. 
Derwinski, 1 Vet. App. 563 (1991).  It is also possible that 
service connection is warranted under a theory of secondary 
service connection or based on the holding of Allen v. Brown, 
4 Vet. App. 439 (1995) (where a service-connected disability 
aggravates a nonservice-connected disability, service 
connection is warranted for the increment in severity of the 
nonservice-connected disability attributable to the service 
connection disability).  Furthermore, the right foot plantar 
fasciitis may be rated separately from the service-connected 
right ankle disorder where the symptomatology associated with 
that condition is determined to be a manifestation of the 
original injury and each is separate and distinct, with no 
"overlapping."  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The question of whether the symptomatology referable to 
plantar fasciitis, right foot, represents a separate 
disability or a manifestation of the service-connected right 
ankle disorder, cannot be resolved from the evidence of 
record.  As the Board cannot exercise its own independent 
judgment on medical matters, Colvin v. Derwinski, 1 Vet. App. 
171 (1991), further examination is required, to include an 
opinion based on review of the entire record.  

Thus, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his right ankle 
disability and any related complaints 
since July 1997.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  After completion of the foregoing, 
the veteran should be afforded an 
appropriate VA examination to determine 
the extent of disabling manifestations of 
his service-connected right ankle 
disorder for aid in clarifying the scope 
of the service connection grant.  The 
examiner should review the claims folder, 
including a copy of this REMAND, and 
perform all tests and studies necessary 
to address the extent of functional 
impairment due to the veteran's service-
connected right ankle disability.  
Findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  Based on the 
examination and a review of the claims 
folder, the examiner should offer an 
opinion as to whether any currently 
demonstrated plantar fasciitis, right 
foot, symptomatology represents a 
manifestation of the service-connected 
right ankle disorder, or instead, whether 
that symptomatology constitutes a 
separate and distinct disorder.  If 
plantar fasciitis, right foot, is found 
to be a separate clinical entity, the 
examiner should indicate whether it is 
related to the service-connected right 
ankle disorder.  If no direct causal 
relationship is found, the examiner 
should indicate to what degree, if any, 
the service-connected right ankle 
disorder aggravates the plantar 
fasciitis, right foot.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of the veteran's 
claim for increase under all applicable 
rating criteria and DeLuca and the 
appropriateness of a separate rating for 
any identified residual, (i.e., plantar 
fasciitis) which is attributed to the 
service-connected right ankle disorder.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


